Citation Nr: 0534482	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-23 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for facial acne.  

2.  Entitlement to an initial rating in excess of 10 percent 
for post-operative residuals of pilonidal cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for facial acne 
and pilonidal cyst, and assigned a 30 percent rating for 
facial acne and a 10 percent rating for pilonidal cyst.  The 
veteran seeks higher ratings for these disorders.  

In a written statement received at the RO in October 2003, 
the veteran indicated that he was having increased problems 
with cysts of the right foot and left leg.  These complaints 
are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).

The veteran urged in a written statement received at the RO 
in October 2003 that the manifestations of his facial acne 
and pilonidal cyst are becoming more severe.  He reported 
that he had leaking facial acne cysts on the chin and his 
pilonidal cyst was frequently leaking foul smelling puss.  
The VA skin examination report dated in June 2003 contains no 
relevant findings and indicates the veteran was "not 
claiming skin (other than scars)."  This is inconsistent 
with the veteran's statements in support of his claim as well 
as the arguments of the veteran's representative in November 
2005.  At that time, the representative sought another skin 
examination to obtain current findings.  

As current findings are lacking, and considering the 
veteran's complaints as well as the representative's November 
2005 argument, the Board is of the opinion that an additional 
examination is warranted to fulfill the VA's duty to assist.  

The veteran has been treated through the Central and North 
Texas Veterans Health Care Systems.  Updated records should 
be obtained from those sources.  

Therefore, the case is remanded for the following:

1.  Obtain updated VA treatment records from 
Central and North Texas Veterans Health Care 
Systems, dated since December 22, 2003.

2.  After completion of development 
instruction 1, the veteran should be afforded 
a VA dermatological examination to ascertain 
the severity of his service-connected facial 
acne and post-operative residuals of 
pilonidal cyst.  The claims folders must be 
made available for the examiner to review for 
the examination.  

In accordance with the latest AMIE worksheet 
for rating diseases with disfigurement of the 
head, face and neck, the examiner is to 
provide a detailed review of the veteran's 
pertinent medical history, current complaints 
and the nature and extent of the facial acne, 
including the nature and extent of any 
disfigurement.  

The examination should also note all 
manifestations of the service-connected 
pilonidal cyst and its residuals.  The 
examiner should note whether there is 
persistent bleeding with secondary anemia, or 
fissures, the size of any associated 
scarring, and whether such scarring is deep.  
Functional limitations should be noted.  

The examiner should include unretouched color 
photographs of the affected areas with 
her/his report.

3.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  Former and revised rating 
criteria should be applied consistent with 
the aforementioned controlling Court cases.  
If the decisions with respect to the claims 
remain adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


